Little, J.
1. Construed in the light of the pleadings upon which it was rendered, a verdict in the following words: “ We the jury find that the defendant re-convey the property to the plaintiff upon the payment of the sum of $3,332.50, and the further sum of $399.19 interest,” determined that the deed from the plaintiff to the defendant, described in the petition filed by the former, was given as security for a debt, that the plaintiff was entitled to a reconveyance on payment of the debt, and that possession of the land was not surrendered to the defendant for the purpose of investing him with an indefeasible title to the same.
2. A decree rendered on such verdict, to the effect that such payment should be made on or before a given day, could not, on motion of the defendant therein, be legally amended by adding thereto a provision that if payment should not be made on or by the named day, the right of the plaintiff to redeem the land should be forever barred, and it should be the property of the defendant absolutely. The verdict having only.established the status of the defendant as a creditor holding title to the land as security for his debt, his rights and the remedies for their enforcement were such only as are fixed by statute.

Judgment reversed.


All the Justices concurring.